Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isam Jaradat petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration Judge’s decision denying his motion to reopen as untimely and numerically barred. We have reviewed Jaradat’s claims and conclude that they are without merit. We accordingly deny the petition for review for the reasons stated by the Bogrd. In re Jaradat, 2016 WL 946713 (B.I.A. Feb. 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED